                  Case 17-27469             Doc 26       Filed 05/13/19 Entered 05/13/19 19:57:11        Desc Main
                                                           Document     Page 1 of 4
1A
 101-7-NFR
 /2009
 /2010
 ary
 2 Services
                                                     UNITED STATES BANKRUPTCY COURT
                                                      NORTHERN DISTRICT OF ILLINOIS
                                                             EASTERN DIVISION

               In Re:                                              §
                                                                   §
                Phillips Metals, Inc.                              §     Case No. 17-27469
                                                                   §
                                   Debtor                          §

                                                 NOTICE OF TRUSTEE’S FINAL REPORT AND
                                                   APPLICATIONS FOR COMPENSATION
                                                     AND DEADLINE TO OBJECT (NFR)

                        Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that ZANE L.
               ZIELINSKI, TRUSTEE, trustee of the above styled estate, has filed a Final Report and the trustee and
               the trustee’s professionals have filed final fee applications, which are summarized in the attached
               Summary of Trustee's Final Report and Applications for Compensation.

                       The complete Final Report and all applications for compensation are available for inspection at
               the Office of the Clerk, at the following address:
                                              219 S. Dearborn Street
                                              Chicago, IL 60604
               Any person wishing to object to any fee application that has not already been approved or to the
               Final Report, must file a written objection within 21 days from the mailing of this notice, serve a
               copy of the objections upon the trustee, any party whose application is being challenged and the
               United States Trustee. A hearing on the fee applications and any objection to the Final Report
               will be held at 10:00 AM on 06/07/2019 in Courtroom ,
                                              Second Floor
                                              Joliet City Hall Building
                                              150 West Jefferson Street
                                              Joliet, IL 60432
               If no objections are filed, upon entry of an order on the fee applications, the trustee may pay
               dividends pursuant to FRBP 3009 without further order of the Court.

               Date Mailed: 05/13/2019                                 By: /s/ Zane L. Zielinski
                                                                                        Chapter 7 Trustee


               Zane L. Zielinski, Trustee
               6336 N. Cicero Avenue
               Suite 201
               Chicago, Illinois 60646




          UST Form 101-7-NFR (10/1/2010) (Page: 1)
         Case 17-27469                 Doc 26             Filed 05/13/19 Entered 05/13/19 19:57:11                                    Desc Main
                                                            Document     Page 2 of 4


                                              UNITED STATES BANKRUPTCY COURT
                                               NORTHERN DISTRICT OF ILLINOIS
                                                      EASTERN DIVISION


      In Re:                                                                §
                                                                            §
       Phillips Metals, Inc.                                                §         Case No. 17-27469
                                                                            §
                             Debtor                                         §

                                             SUMMARY OF TRUSTEE'S FINAL REPORT
                                             AND APPLICATIONS FOR COMPENSATION


                   The Final Report shows receipts of                                                                 $                       8,467.80
                   and approved disbursements of                                                                      $                       1,319.52
                                                            1
                   leaving a balance on hand of                                                                       $                       7,148.28


                 Claims of secured creditors will be paid as follows:

                                                                                 Allowed                   Interim
                                                                                 Amount of                 Payment to               Proposed
       Claim No. Claimant                               Claim Asserted           Claim                     Date                     Payment
                        States Resources
       4                Corp.                         $         80,000.00 $              80,000.00 $                       0.00 $             5,533.31
                   Total to be paid to secured creditors                                                              $                       5,533.31
                   Remaining Balance                                                                                  $                       1,614.97


                 Applications for chapter 7 fees and administrative expenses have been filed as follows:

                                                                                                     Interim Payment             Proposed
                            Reason/Applicant                             Total Requested             to Date                     Payment
       Trustee Fees: Zane L. Zielinski, Trustee                         $             1,596.78 $                          0.00 $              1,596.78
       Trustee Expenses: Zane L. Zielinski, Trustee $                                     18.19 $                         0.00 $                    18.19
       Auctioneer Expenses: American Auction
       Associates, Inc.                                                 $             1,267.54 $                  1,267.54 $                         0.00
                   Total to be paid for chapter 7 administrative expenses                                             $                       1,614.97
                   Remaining Balance                                                                                  $                              0.00
____________________
           1
              The balance of funds on hand in the estate may continue to earn interest until disbursed. The interest earned prior to disbursement
will be distributed pro rata to creditors within each priority category. The trustee may receive additional compensation not to exceed the
maximum compensation set forth under 11 U.S.C. §326(a) on account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010) (Page: 2)
          Case 17-27469           Doc 26   Filed 05/13/19 Entered 05/13/19 19:57:11               Desc Main
                                             Document     Page 3 of 4



               Applications for prior chapter fees and administrative expenses have been filed as follows:


                                                            NONE


              In addition to the expenses of administration listed above as may be allowed by the Court,
     priority claims totaling $ 1,490.24 must be paid in advance of any dividend to general (unsecured)
     creditors.

                 Allowed priority claims are:

                                                   Allowed Amount      Interim Payment to
     Claim No.          Claimant                   of Claim            Date               Proposed Payment
                        Indiana Department Of
     6                  Revenue                   $         1,251.81 $                0.00 $                 0.00
                        Illinois Department Of
     8                  Employment Security       $          238.43 $                 0.00 $                 0.00
                Total to be paid to priority creditors                                $                      0.00
                Remaining Balance                                                     $                      0.00


             The actual distribution to wage claimants included above, if any, will be the proposed payment
     less applicable withholding taxes (which will be remitted to the appropriate taxing authorities).

             Timely claims of general (unsecured) creditors totaling $ 800,876.85 have been allowed and
     will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
     timely allowed general (unsecured) dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Timely allowed general (unsecured) claims are as follows:

                                                   Allowed Amount      Interim Payment to
     Claim No.          Claimant                   of Claim            Date               Proposed Payment
                        Maple Lane Properties,
     1                  Llc                       $      111,689.22 $                 0.00 $                 0.00
     2                  James Steel & Tube Co. $          32,928.79 $                 0.00 $                 0.00
                        American Express Bank,
     3                  Fsb                    $            8,559.26 $                0.00 $                 0.00
                        Marcegaglia (China) Co.,
     5                  Ltd.                     $       647,427.23 $                 0.00 $                 0.00
                        Indiana Department Of
     6a                 Revenue                   $          123.00 $                 0.00 $                 0.00




UST Form 101-7-NFR (10/1/2010) (Page: 3)
          Case 17-27469           Doc 26   Filed 05/13/19 Entered 05/13/19 19:57:11              Desc Main
                                             Document     Page 4 of 4

                                                    Allowed Amount       Interim Payment to
     Claim No.          Claimant                    of Claim             Date               Proposed Payment
                        Illinois Department Of
                        Revenue-Bankruptcy
     7                  Unit                       $            69.35 $              0.00 $                 0.00
                        Illinois Department Of
     8a                 Employment Security        $            80.00 $              0.00 $                 0.00
                Total to be paid to timely general unsecured creditors                $                     0.00
                Remaining Balance                                                     $                     0.00


             Tardily filed claims of general (unsecured) creditors totaling $ 0.00 have been allowed and will
     be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured) claims
     have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus interest (if
     applicable).

                 Tardily filed general (unsecured) claims are as follows:


                                                             NONE


            Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims ordered
     subordinated by the Court totaling $ 0.00 have been allowed and will be paid pro rata only after all
     allowed administrative, priority and general (unsecured) claims have been paid in full. The dividend for
     subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if applicable).

            Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims ordered
     subordinated by the Court are as follows:


                                                             NONE


                                                 Prepared By: /s/ Zane L. Zielinski
                                                                                Chapter 7 Trustee


     Zane L. Zielinski, Trustee
     6336 N. Cicero Avenue
     Suite 201
     Chicago, Illinois 60646


     STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
     Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010) (Page: 4)
